DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3,5-6, 9-10, 12, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko (US 20090171867) and in view of Gupta (US 20140173199) and further in view of Rota (US 20170242921) and Oztekin (US 8,468,143)

Claim 1.    Bilenko discloses A method (e.g., system 100, para 0021 Fig. 1) comprising:

receiving, by an artificial intelligence (AI) system, a first user request (e.g., when a query is entered into a search component (e.g., a search engine), para 0025; machine learning techniques, 0037); 

retrieving a first segment of information from a heterogeneous storage medium , wherein the first segment of information is located in an upper layer of the heterogeneous storage medium (e.g., digital items search results, 0006; retrieval is first performed in higher tiers, para 0025); and

upon determining that the first segment of information does not resolve the first user request (e.g., Depending on the number and quality of results obtained in the higher tiers as well as a current system load, retrieval may or may not be performed in lower tiers, 0025):

stored across a plurality of layers of the heterogeneous storage medium (e.g., an indication of quality of a tier assignment for searchable digital items can be generated, wherein a tier assignment indicates to which of several tiers searchable digital items are assigned, 0006);

lower layer of the heterogeneous storage medium (e.g., lower tiers, 0020).

Bilenko does not disclose, but Gupta discloses
sinking the first segment of information to a relatively lower layer (e.g., objects are periodically evicted from higher tiers, evicting an object from a tier and moving the object within the hierarchy.  An object is selected for eviction from a tier t (602)0039);

determine whether to retrieve a second segment of information from the relatively lower layer (e.g., a new object to be added to one of the higher tiers, 0039, A negative response is followed by a demotionn of the object to a tier lower in the hierarchy (608), 0039; determining if within the nodes, the fetch latency in the current tier, tier.sub.t is lower than the fetch latency in the next tier.sub.t+1 (612), 0040); and

upon determining that the second segment of information resolves the first user request, surfacing the second segment of information to the upper layer (e.g., the object is moved from tier.sub.t+2 to tier.sub.t, and is additionally placed in tier.sub.t+1 (714), para 0040).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, providing the benefit of optimizing placement of data in a multi-tier storage system in a computer cluster (see Gupta, 0004) in response to access request so that system runtime is minimized (0006).

Bilenko in view of Gupta does not disclose, but Rota discloses
	wherein the first segment of information is part of an information graph that comprises a plurality of segments of information stored across a plurality of layers, and wherein the information graph further comprises relationship links among the plurality segments of information in the plurality of layers (e.g., graph .. hierarchy.. trees, 0082; FIG. 3 illustrates 300 two spheres of knowledge hierarchically arrange, 0051; a topic node might include an "Intensity" description with the following possible levels: "low," "medium," or "extreme”, 0064; It would have been obvious that Fig. 3 shows that the nodes in each hierarchical tree are linked with thee lines to other layers in the hierarchy such as parent-child, 0030-0031).

	the relationship links each have a respective user-specific strength wherein the user-specific strengths are calculated based on previous interactions between a first user and the AI system (e.g., Users may influence the information in an interactive way, such as by linking similar text together, interactively rating text they agree with (or disagree with), and/or indicating which topics are most important.  A user may create his or her own diary for a topic when entering data, thus enabling modifying and updating of various categories, 0083; calculating weight of certain categories according to rates of users that are associated with these categories (such rates may be level of importance, popularity, and/or contemporary date), 0039, 0085; allowing identification of similar topics or categories by the user or the system, 0087).

	based on an identity of the relatively lower  layer and a first strength of a first relationship link between the first segment of information and the second segment of information (e.g., A search may also take into account the text of parent topics in the hierarchy tree line, 0029; viewing and averaging of the data as result of the unifying may also take into account the hierarchically arranged topics and groups and spheres of information.  Each topic may be displayed and averaged with the unified topics that are included in the same or lower (more specific) group or sphere level, 0032; decide if these two nodes are truly similar using statistical comparisons. If the two nodes are declared similar… system presents (or displays) the connected nodes, 0066; Fig. 4 shows similar relationship from one node ZB to a node ABCX in another level).

	retrieving the second segment of information based on determining that the first strength exceeds a predefined threshold (e.g., When viewing children of a topic there may be an option to view the most directly related topics and the least related topics, 0037; showing the most relevant child topics first with their rate of importance… calculating weight of certain topics according to rates of users that are associated with these topics;, 0039)

wherein the first and second segments of information were determined to form a beneficial combination based on user input, and wherein a first user profile was updated to reflect the
beneficial combination (e.g., a particular topic node may be associated as a parent topic node to one or more other child topic nodes such that the topic nodes in the accumulated information data store form at least one data tree,… At least part of the text description associated with one of the similar topic nodes may be selected as a favorable text description for the similar topic nodes, 0004; If a presentation of data is chosen by the user at S220, the system may then exhibit the child topics of the chosen topic at S227. At S229, the user may point out similarity between the child topics which are connected to the topic he or she selected (and the system may learn the similarity). Note that the system may record the information provided by the user in S229. For example, the system may later use that information to make a suggestion to the user (e.g., based on his or her past selections) or to other users, 0049,  new child topics are inserted with ratings and description fields at S240. The system may then learn about appropriate ratings, values, and new child topics, and the process may then end at S236, 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota providing the benefit of an improved system to aggregate and share information in an automatic and accurate manner (see Rota, 0006), by identifying similar topics (0039) to provide to a user data that is more relevant to their preference (0040) using a knowledge hierarchy (0051).

Bilenko in view of Gupta and Rota does not disclose, but Oztekin discloses
	  wherein the user-specific strengths are stored in a plurality of user profiles, and wherein the user profiles are associated with corresponding performance indicators indicating a quality of the user-specific strengths, with respect to the Al system (e.g.,  user profile records 242-1 to 242-P.. the user profile record 242 includes one or more custom preferences 246… the user profile record 242 may optionally include other types of user profiles that classify the user's search interests from additional perspective (e.g., the user profile record 242 may optionally include other types of user profiles that classify the user's search interests from additional perspective, col 8:63-col 9:25, weight 250-1 in Fig. 2D; user's profile has a higher weight for a respective category than a second user's profile, col 9:34-38; aggregating the weighted contributions of classification data from different classified web pages to the same query as the query's classification data; and (ii) aggregating the weighted contributions of classification data from different queries to the same unclassified web page as the web page's classification data, col 10:5-11).
	wherein the first strength previously increased upon determining that the second seqment of information was used alongside the first seqment of information in
generating a response to a previous request (e.g., aggregating the weighted contributions of classification data from different classified web pages to the same query as the query's classification data; and (ii) aggregating the weighted contributions of classification data from different queries to the same unclassified web page as the web page's classification data, col 10:5-12; identifying a set of URLs (308-1) for the query log record being processed, the information classifier 136 applies (308-2) weighting criteria to the classification of the identified URLs. The weighting criteria are used for estimating the relevance of each of the URLs to the query, col 11:7-47).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota, with Oztekin, providing the benefit of a server system receives a question from an inquirer at a client. In response, the server system identifies a plurality of information items corresponding to the question. At least one of the information items has associated classification data profiling the information therein. The server system generates a profile for the question based on the classification data of the information items and identifies one or more consultants for the question among a plurality of candidates in accordance with a comparison of the question profile and respective user profiles of the candidates. The server system submits the question to at least one of the consultants for answer (see Oztekin, col 1:39-50).

Claim 2.    Bilenko discloses wherein the heterogeneous storage medium comprises a plurality of layers, wherein each of the plurality of layers has a respective access cost (e.g., a first (highest) tier may be more costly and have a relatively small amount of storage space, para 0020).

Claim 3.    Bilenko discloses wherein the upper layer of the heterogeneous storage medium has a relatively lower access cost than the relatively lower layer of the heterogeneous storage medium (e.g., retrieval time for digital items retrieved from the first tier may be less than retrieval times for digital items retrieved from other tiers (lower tiers), para 0020).

Claim 5.    Bilenko discloses wherein the first segment of information is identified based on a first context of the first user request, wherein the first context indicates a first user who made the first user request, as well as one or more previous requests of the first user (e.g., a toolbar on a browser can be used to collect the user history data.  Based at least in part upon the user history data, an indication of quality of a tier assignment for searchable digital items can be generated, wherein a tier assignment indicates to which of several tiers searchable digital items are assigned, para 0006).

Claim 6.    Bilenko discloses the method further comprising: generating a first profile of the first user based on the one or more previous requests of the first user, wherein (e.g., The user history data 104 may include, for example, queries issued by users, search results provided to the users in response to the queries, search results selected by users in response to being provided with the search results, and/or other suitable information, para 0021) the first profile specifies a ranking of one or more entities in the first segment of information, as well as corresponding relationships between the one or more entities (e.g., search results returned in response to the queries, user selection of particular search results, and  the sequence of pages viewed by the user after submitting the query, 0021; static ranking derived from a link structure (e.g., page rank of a digital item), a rank of a domain that includes the digital item, a popularity of the digital item among search engine results, a number of words in a digital item, color spectrums of images in a digital item, etc., para 0039)

Claim 9.    Bilenko discloses A computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation (e.g., machine learning techniques, 0037) comprising:

receiving, by an artificial intelligence (AI) system, a first user request (e.g., when a query is entered into a search component (e.g., a search engine), para 0025; machine learning techniques, 0037);

retrieving a first segment of information from a heterogeneous storage medium, wherein the first segment of information is located in an upper layer of the heterogeneous storage medium (e.g., digital items search results, 0006; retrieval is first performed in higher tiers, para 0025); and

stored across a plurality of layers of the heterogeneous storage medium (e.g., an indication of quality of a tier assignment for searchable digital items can be generated, wherein a tier assignment indicates to which of several tiers searchable digital items are assigned, 0006);

lower layer of the heterogeneous storage medium (e.g., lower tiers, 0020).

upon determining that the first segment of information does not resolve the first user request (e.g., Depending on the number and quality of results obtained in the higher tiers as well as a current system load, retrieval may or may not be performed in lower tiers, 0025):

Bilenko does not disclose, but Gupta discloses
sinking the first segment of information to a relatively lower layer (e.g., objects are periodically evicted from higher tiers, evicting an object from a tier and moving the object within the hierarchy.  An object is selected for eviction from a tier t (602)0039);

determine whether to retrieve a second segment of information from the relatively lower layer of the (e.g., a new object to be added to one of the higher tiers, 0039, A negative response is followed by a demotion of the object to a tier lower in the hierarchy (608), 0039; determining if within the nodes, the fetch latency in the current tier, tier.sub.t is lower than the fetch latency in the next tier.sub.t+1 (612), 0040);

retrieving a second segment of information from the relatively lower layer (e.g., a new object to be added to one of the higher tiers, 0039, A negative response is followed by a demotionn of the object to a tier lower in the hierarchy (608), 0039); and

upon determining that the second segment of information resolves the first user request, surfacing the second segment of information to the upper layer (e.g., the object is moved from tier.sub.t+2 to tier.sub.t, and is additionally placed in tier.sub.t+1 (714), para 0040).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, providing the benefit of optimizing placement of data in a multi-tier storage system in a computer cluster (see Gupta, 0004) in response to access request so that system runtime is minimized (0006).

Bilenko in view of Gupta does not disclose, but Rota discloses
	wherein the first segment of information is part of an information graph that comprises a plurality of segments of information stored across a plurality of layers of the heterogeneous storage medium, and wherein the information graph further comprises relationship links among the plurality segments of information in the plurality of layers (e.g., graph .. hierarchy.. trees, 0082; FIG. 3 illustrates 300 two spheres of knowledge hierarchically arrange, 0051; a topic node might include an "Intensity" description with the following possible levels: "low," "medium," or "extreme, 0064; It would have been obvious that Fig. 3 shows that the nodes in each hierarchical tree are linked with thee lines to other layers in the hierarchy such as parent-child, 0030-0031).

	based on an identity of the relatively lower  layer and a first strength of a first relationship link between the first segment of information and the second segment of information (e.g., A search may also take into account the text of parent topics in the hierarchy tree line, 0029; viewing and averaging of the data as result of the unifying may also take into account the hierarchically arranged topics and groups and spheres of information.  Each topic may be displayed and averaged with the unified topics that are included in the same or lower (more specific) group or sphere level, 0032; decide if these two nodes are truly similar using statistical comparisons. If the two nodes are declared similar… system presents (or displays) the connected nodes, 0066; Fig. 4 shows similar relationship from one node ZB to a node ABCX in another level).

	the relationship links each have a respective user-specific strength wherein the user-specific strengths are calculated based on previous interactions between a first user and the AI system (e.g., Users may influence the information in an interactive way, such as by linking similar text together, interactively rating text they agree with (or disagree with), and/or indicating which topics are most important.  A user may create his or her own diary for a topic when entering data, thus enabling modifying and updating of various categories, 0083; calculating weight of certain categories according to rates of users that are associated with these categories (such rates may be level of importance, popularity, and/or contemporary date), 0039, 0085; allowing identification of similar topics or categories by the user or the system, 0087).

	retrieving the second segment of information based on determining that the first strength exceeds a predefined threshold (e.g., When viewing children of a topic there may be an option to view the most directly related topics and the least related topics, 0037; showing the most relevant child topics first with their rate of importance… calculating weight of certain topics according to rates of users that are associated with these topics;, 0039);

	wherein the first and second segments of information were determined to form a beneficial combination based on user input, and wherein a first user profile was updated to reflect the
beneficial combination (e.g., a particular topic node may be associated as a parent topic node to one or more other child topic nodes such that the topic nodes in the accumulated information data store form at least one data tree,… At least part of the text description associated with one of the similar topic nodes may be selected as a favorable text description for the similar topic nodes, 0004; If a presentation of data is chosen by the user at S220, the system may then exhibit the child topics of the chosen topic at S227. At S229, the user may point out similarity between the child topics which are connected to the topic he or she selected (and the system may learn the similarity). Note that the system may record the information provided by the user in S229. For example, the system may later use that information to make a suggestion to the user (e.g., based on his or her past selections) or to other users, 0049,  new child topics are inserted with ratings and description fields at S240. The system may then learn about appropriate ratings, values, and new child topics, and the process may then end at S236, 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota providing the benefit of an improved system to aggregate and share information in an automatic and accurate manner (see Rota, 0006), by identifying similar topics (0039) to provide to a user data that is more relevant to their preference (0040) using a knowledge hierarchy (0051).

Bilenko in view of Gupta and Rota does not disclose, but Oztekin discloses
	  wherein the user-specific strengths are stored in a plurality of user profiles, and wherein the user profiles are associated with corresponding performance indicators indicating a quality of the user-specific strengths, with respect to the Al system (e.g.,  user profile records 242-1 to 242-P.. the user profile record 242 includes one or more custom preferences 246… the user profile record 242 may optionally include other types of user profiles that classify the user's search interests from additional perspective (e.g., the user profile record 242 may optionally include other types of user profiles that classify the user's search interests from additional perspective, col 8:63-col 9:25, weight 250-1 in Fig. 2D; user's profile has a higher weight for a respective category than a second user's profile, col 9:34-38; aggregating the weighted contributions of classification data from different classified web pages to the same query as the query's classification data; and (ii) aggregating the weighted contributions of classification data from different queries to the same unclassified web page as the web page's classification data, col 10:5-11).
	wherein the first strength previously increased upon determining that the second seqment of information was used alongside the first seqment of information in
generating a response to a previous request (e.g., aggregating the weighted contributions of classification data from different classified web pages to the same query as the query's classification data; and (ii) aggregating the weighted contributions of classification data from different queries to the same unclassified web page as the web page's classification data, col 10:5-12; identifying a set of URLs (308-1) for the query log record being processed, the information classifier 136 applies (308-2) weighting criteria to the classification of the identified URLs. The weighting criteria are used for estimating the relevance of each of the URLs to the query, col 11:7-47).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota, with Oztekin, providing the benefit of a server system receives a question from an inquirer at a client. In response, the server system identifies a plurality of information items corresponding to the question. At least one of the information items has associated classification data profiling the information therein. The server system generates a profile for the question based on the classification data of the information items and identifies one or more consultants for the question among a plurality of candidates in accordance with a comparison of the question profile and respective user profiles of the candidates. The server system submits the question to at least one of the consultants for answer (see Oztekin, col 1:39-50).

Claim 10 is rejected for the reasons similar to claims 2 and 3 in combination, addressed above.

Claim 12 is rejected for the reasons similar to claim 5, addressed above.

Claim 15.    Bilenko discloses A system (e.g., machine learning techniques, 0037) comprising:
one or more computer processors (e.g., one or more processors, 0043); and
a memory containing a program which when executed by the one or more computer processors performs an operation (e.g.,memory 904, para 0053; computer-executable instructions includes a routine, a sub-routine, programs, a thread of execution, para 0043), the operation comprising:
receiving, by an artificial intelligence (AI) system, a first user request (e.g., when a query is entered into a search component (e.g., a search engine), para 0025; machine learning techniques, 0037);
 retrieving a first segment of information from a heterogeneous storage medium, wherein the first segment of information is located in an upper layer of the heterogeneous storage medium (e.g., digital items search results, 0006; retrieval is first performed in higher tiers, para 0025);; and

stored across a plurality of layers of the heterogeneous storage medium (e.g., an indication of quality of a tier assignment for searchable digital items can be generated, wherein a tier assignment indicates to which of several tiers searchable digital items are assigned, 0006);

lower layer of the heterogeneous storage medium (e.g., lower tiers, 0020).

upon determining that the first segment of information does not resolve the first user request (e.g., Depending on the number and quality of results obtained in the higher tiers as well as a current system load, retrieval may or may not be performed in lower tiers, 0025):

Bilenko does not disclose, but Gupta discloses
sinking the first segment of information to a relatively lower layer (e.g., objects are periodically evicted from higher tiers, evicting an object from a tier and moving the object within the hierarchy.  An object is selected for eviction from a tier t (602)0039);

determine whether to retrieve a second segment of information from the relatively lower layer (e.g., a new object to be added to one of the higher tiers, 0039, A negative response is followed by a demotionn of the object to a tier lower in the hierarchy (608), 0039; determining if within the nodes, the fetch latency in the current tier, tier.sub.t is lower than the fetch latency in the next tier.sub.t+1 (612), 0040);

retrieving a second segment of information from the relatively lower layer (e.g., a new object to be added to one of the higher tiers, 0039, A negative response is followed by a demotionn of the object to a tier lower in the hierarchy (608), 0039); and

upon determining that the second segment of information resolves the first user request, surfacing the second segment of information to the upper layer (e.g., the object is moved from tier.sub.t+2 to tier.sub.t, and is additionally placed in tier.sub.t+1 (714), para 0040).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, providing the benefit of optimizing placement of data in a multi-tier storage system in a computer cluster (see Gupta, 0004) in response to access request so that system runtime is minimized (0006).

Bilenko in view of Gupta does not disclose, but Rota discloses
	wherein the first segment of information is part of an information graph that comprises a plurality of segments of information stored across a plurality of layers, and wherein the information graph further comprises relationship links among the plurality segments of information in the plurality of layers (e.g., graph .. hierarchy.. trees, 0082; FIG. 3 illustrates 300 two spheres of knowledge hierarchically arrange, 0051; a topic node might include an "Intensity" description with the following possible levels: "low," "medium," or "extreme, 0064; It would have been obvious that Fig. 3 shows that the nodes in each hierarchical tree are linked with thee lines to other layers in the hierarchy such as parent-child, 0030-0031).

	based on an identity of the relatively lower  layer and a first strength of a first relationship link between the first segment of information and the second segment of information (e.g., A search may also take into account the text of parent topics in the hierarchy tree line, 0029; viewing and averaging of the data as result of the unifying may also take into account the hierarchically arranged topics and groups and spheres of information.  Each topic may be displayed and averaged with the unified topics that are included in the same or lower (more specific) group or sphere level, 0032; decide if these two nodes are truly similar using statistical comparisons. If the two nodes are declared similar… system presents (or displays) the connected nodes, 0066; Fig. 4 shows similar relationship from one node ZB to a node ABCX in another level).

	the relationship links each have a respective user-specific strength wherein the user-specific strengths are calculated based on previous interactions between a first user and the AI system (e.g., Users may influence the information in an interactive way, such as by linking similar text together, interactively rating text they agree with (or disagree with), and/or indicating which topics are most important.  A user may create his or her own diary for a topic when entering data, thus enabling modifying and updating of various categories, 0083; calculating weight of certain categories according to rates of users that are associated with these categories (such rates may be level of importance, popularity, and/or contemporary date), 0039, 0085; allowing identification of similar topics or categories by the user or the system, 0087).

	retrieving the second segment of information based on determining that the first strength exceeds a predefined threshold (e.g., When viewing children of a topic there may be an option to view the most directly related topics and the least related topics, 0037; showing the most relevant child topics first with their rate of importance… calculating weight of certain topics according to rates of users that are associated with these topics;, 0039)

wherein the first and second segments of information were determined to form a beneficial combination based on user input, and wherein a first user profile was updated to reflect the
beneficial combination (e.g., a particular topic node may be associated as a parent topic node to one or more other child topic nodes such that the topic nodes in the accumulated information data store form at least one data tree,… At least part of the text description associated with one of the similar topic nodes may be selected as a favorable text description for the similar topic nodes, 0004; If a presentation of data is chosen by the user at S220, the system may then exhibit the child topics of the chosen topic at S227. At S229, the user may point out similarity between the child topics which are connected to the topic he or she selected (and the system may learn the similarity). Note that the system may record the information provided by the user in S229. For example, the system may later use that information to make a suggestion to the user (e.g., based on his or her past selections) or to other users, 0049,  new child topics are inserted with ratings and description fields at S240. The system may then learn about appropriate ratings, values, and new child topics, and the process may then end at S236, 0050).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota providing the benefit of an improved system to aggregate and share information in an automatic and accurate manner (see Rota, 0006), by identifying similar topics (0039) to provide to a user data that is more relevant to their preference (0040) using a knowledge hierarchy (0051).

Bilenko in view of Gupta and Rota does not disclose, but Oztekin discloses
	  wherein the user-specific strengths are stored in a plurality of user profiles, and wherein the user profiles are associated with corresponding performance indicators indicating a quality of the user-specific strengths, with respect to the Al system (e.g.,  user profile records 242-1 to 242-P.. the user profile record 242 includes one or more custom preferences 246… the user profile record 242 may optionally include other types of user profiles that classify the user's search interests from additional perspective (e.g., the user profile record 242 may optionally include other types of user profiles that classify the user's search interests from additional perspective, col 8:63-col 9:25, weight 250-1 in Fig. 2D; user's profile has a higher weight for a respective category than a second user's profile, col 9:34-38; aggregating the weighted contributions of classification data from different classified web pages to the same query as the query's classification data; and (ii) aggregating the weighted contributions of classification data from different queries to the same unclassified web page as the web page's classification data, col 10:5-11).
	wherein the first strength previously increased upon determining that the second seqment of information was used alongside the first seqment of information in
generating a response to a previous request (e.g., aggregating the weighted contributions of classification data from different classified web pages to the same query as the query's classification data; and (ii) aggregating the weighted contributions of classification data from different queries to the same unclassified web page as the web page's classification data, col 10:5-12; identifying a set of URLs (308-1) for the query log record being processed, the information classifier 136 applies (308-2) weighting criteria to the classification of the identified URLs. The weighting criteria are used for estimating the relevance of each of the URLs to the query, col 11:7-47).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota, with Oztekin, providing the benefit of a server system receives a question from an inquirer at a client. In response, the server system identifies a plurality of information items corresponding to the question. At least one of the information items has associated classification data profiling the information therein. The server system generates a profile for the question based on the classification data of the information items and identifies one or more consultants for the question among a plurality of candidates in accordance with a comparison of the question profile and respective user profiles of the candidates. The server system submits the question to at least one of the consultants for answer (see Oztekin, col 1:39-50).

Claim 16 is rejected for the reasons similar to claims 2 and 3 in combination, addressed above.

Claim 18 is rejected for the reasons similar to claim 5, addressed above.

5.	Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko (US 20090171867) and in view of Gupta (US 20140173199) and Rota (cited above) and Oztekin (cited above) and further in view of Adriaansen (US 20100049684)
Claim 4.    Bilenko discloses the method further comprising , wherein a second strength of a second relationship link between the first segment of information and the third segment of information exceeds the first strength, (e.g., indications of quality and select a tier assignment that corresponds to a highest indication of quality.  the update component 306 may use heuristics to determine an optimal or substantially optimal tier assignment (with respect to a defined tier assignment quality metric), para 0037).

Bilenko in view of Gupta does not disclose, but Rota discloses
	based on determining that the third segment of information is in a relatively lower layer of the heterogeneous storage medium, as compared to the second segment of information (e.g., similarity (for a merge action) between ABCX and ZB, 0066 Fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota providing the benefit of an improved system to aggregate and share information in an automatic and accurate manner (see Rota, 0006), by identifying similar topics (0039) to provide to a user data that is more relevant to their preference (0040) using a knowledge hierarchy (0051).

Bilenko in view of Gupta and Rota  and Oztekin does not disclose, but Adriaansen discloses
	determining not to retrieve a third segment of information (e.g., these matching results can be filtered using available meta data at block 1603.  operations can include results that contain meta data that match a given value, or contain a value that is more or less than a specific value., para 0152 Fig. 16).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota and Oztekin and Adriaansen, providing the benefit of After filtering, a user can be provided with the search results that represent the fingerprints that most closely match the query fingerprint (see Adriaansen, 0153) for providing relevant search results with knowledge profiles (0004) using hierarchical sublevels (0160) having similarity scores between plurality of concepts (0165).

Claim 11 is rejected for the reasons similar to claim 4, addressed above.

Claim 17 is rejected for the reasons similar to claim 4, addressed above.


6.	Claims 7, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko (US 20090171867) and in view of Gupta (US 20140173199) and Rota (cited above) and Oztekin (cited above), and further in view of Barton (US 20100057644)

Claim 7.    Bilenko discloses wherein the performance indicators indicate one of latency, cost of a typical response, confidence associated with the typical response, or user feedback regarding quality of the response,  and wherein the method further comprises (e.g., A quality indicator component 108 is in communication with the receiver component 106 and receives the subset of user history data 104 from the receiver component 106, para 0022; quality indicator component 108 includes a weight determiner component 202, a load determiner component 204, a tier determiner component 206, and a utility determiner component 208. The weight determiner component 202 determines a weight that is assigned to each query used by the quality indicator component 108 to generate an indication of quality of a tier assignment corresponding to a tiered storage system, 0023).

Bilenko in view of Gupta and Rota and Oztekin and Oztekin does not disclose, but Barton discloses
	upon determining that the quality of the first profile exceeds a threshold, using the first profile to answer requests for new users of the AI system (e.g., determining whether one or more matches exist above a predetermined threshold between the text of the user's question and one or more records stored in the time sliced video index database , 0034;).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, and Rota and Oztekin and Oztekin with Barton, providing the benefit of allowing enhanced user interaction with a DVL.  Illustrative embodiments allow enhanced user interaction with the DVL by: displaying a course material video to a user; stopping presentation of the video in response to the user asking a question regarding the course material (see Barton, 0034), improves the educational experience for users, record questions posed by users and the contextual details, when the questions were asked and generate a list of possible answers to the questions by searching through an index of the course materials being presented (0035), where Search result hits are outputted in a priority order according to assigned weight and user preference (0006), As a result, illustrative embodiments make this video learning process more interactive (0036).

Claim 13 is rejected for the reasons similar to claim 6 and 7 in combination, addressed above.

Claim 19 is rejected for the reasons similar to claim 6 and 7 in combination, addressed above.


7.	Claims 8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilenko (US 20090171867) and in view of Gupta (US 20140173199) and Rota (cited above), and Oztekin (cited above), and further in view of Maughan (US 20160188673)

Claim 8.    Bilenko discloses
determining that the second user request cannot be adequately answered using data located in the upper layer of the heterogeneous storage medium; and based on the specified allowable cost, searching the relatively lower layer of the heterogeneous storage medium (e.g., retrieval is first performed in higher tiers that are typically smaller but have faster access and retrieval times when compared to lower tiers.  Depending on the number and quality of results obtained in the higher tiers as well as a current system load, retrieval may or may not be performed in lower tiers., 0025).

Bilenko in view of Gupta and Rota and Oztekin and Oztekin does not disclose, but Maughan discloses
receiving, by the AI system, a second user request, wherein the second user request specifies an allowable cost to answer the second user request (e.g., A personalized media guidance application allows a user to customize displays and features to create a personalized "experience" with the media guidance application.  allowing a user to input these customizations and/or by the media guidance application monitoring user activity to determine various user preferences, para 0058).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, and Rota and Oztekin and Oztekin with Maughan, providing the benefit of media guidance application may allow a user to provide user profile Information (see Maughan, 0059), for efficiently providing personalized search results to a user that are most relevant for that user (0003).

Claim 14 is rejected for the reasons similar to claim 8, addressed above.

Claim 20 is rejected for the reasons similar to claim 8, addressed above.

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 
For claims 1, 9 and 15, Applicant argues that the cited references do not disclose the amended limitations.   
IN the present Office Action, these amended limitations are rendered obvious under Oztekin in combination with the other references.

Bilenko in view of Gupta and Rota does not disclose, but Oztekin discloses
	  wherein the user-specific strengths are stored in a plurality of user profiles, and wherein the user profiles are associated with corresponding performance indicators indicating a quality of the user-specific strengths, with respect to the Al system (e.g.,  user profile records 242-1 to 242-P.. the user profile record 242 includes one or more custom preferences 246… the user profile record 242 may optionally include other types of user profiles that classify the user's search interests from additional perspective (e.g., the user profile record 242 may optionally include other types of user profiles that classify the user's search interests from additional perspective, col 8:63-col 9:25, weight 250-1 in Fig. 2D; user's profile has a higher weight for a respective category than a second user's profile, col 9:34-38; aggregating the weighted contributions of classification data from different classified web pages to the same query as the query's classification data; and (ii) aggregating the weighted contributions of classification data from different queries to the same unclassified web page as the web page's classification data, col 10:5-11).
	wherein the first strength previously increased upon determining that the second seqment of information was used alongside the first seqment of information in
generating a response to a previous request (e.g., aggregating the weighted contributions of classification data from different classified web pages to the same query as the query's classification data; and (ii) aggregating the weighted contributions of classification data from different queries to the same unclassified web page as the web page's classification data, col 10:5-12; identifying a set of URLs (308-1) for the query log record being processed, the information classifier 136 applies (308-2) weighting criteria to the classification of the identified URLs. The weighting criteria are used for estimating the relevance of each of the URLs to the query, col 11:7-47).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the machine learning system with higher and lower tiers for user queries as disclosed by Bilenko, with Gupta, with Rota, with Oztekin, providing the benefit of a server system receives a question from an inquirer at a client. In response, the server system identifies a plurality of information items corresponding to the question. At least one of the information items has associated classification data profiling the information therein. The server system generates a profile for the question based on the classification data of the information items and identifies one or more consultants for the question among a plurality of candidates in accordance with a comparison of the question profile and respective user profiles of the candidates. The server system submits the question to at least one of the consultants for answer (see Oztekin, col 1:39-50).

Rota renders obvious the limitations related to wherein the first and second segments of information were determined to form a beneficial combination based on user input, and wherein a first user profile was updated to reflect the
beneficial combination (e.g., a particular topic node may be associated as a parent topic node to one or more other child topic nodes such that the topic nodes in the accumulated information data store form at least one data tree,… At least part of the text description associated with one of the similar topic nodes may be selected as a favorable text description for the similar topic nodes, 0004; If a presentation of data is chosen by the user at S220, the system may then exhibit the child topics of the chosen topic at S227. At S229, the user may point out similarity between the child topics which are connected to the topic he or she selected (and the system may learn the similarity). Note that the system may record the information provided by the user in S229. For example, the system may later use that information to make a suggestion to the user (e.g., based on his or her past selections) or to other users, 0049,  new child topics are inserted with ratings and description fields at S240. The system may then learn about appropriate ratings, values, and new child topics, and the process may then end at S236, 0050).

For claims 4, 11, and 17, the amended limitations are rendered obvious (see rejections above for details).
For claims 2-8, 10-14 and 16-20, Applicant’s arguments are based on dependency from claims 1, 9 and 15 addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135